ORDER
PER CURIAM.
Paul D. Eades (hereinafter, “Eades”) was employed by Maritz Inc. (hereinafter, “Maritz”) for twenty-one years. Eades was terminated in February 1995. Eades brought suit against Maritz claiming that he was wrongfully terminated because he would not misclassify independent contractors. Following a jury verdict, judgment was entered in favor of Eades. The trial court denied Maritz’s motion for judgment notwithstanding the verdict.
We have reviewed the briefs of the parties and the record on appeal. Eades presented a submissible case. Pace v. Pacific Fire Protection Dist., 945 S.W.2d 7, 8-9 (Mo.App. E.D.1997). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).